UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-1481


CYNTHIA ANN THOMAS,

                     Plaintiff - Appellant,

              v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                     Defendant - Appellee.


Appeal from the United States District Court for the District of South Carolina, at Florence.
Thomas E. Rogers, III, Magistrate Judge. (4:19-cv-02877-TER)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: William D. Mayes, SMITH, MASSEY, BRODIE, GUYNN & MAYES,
Aiken, South Carolina, for Appellant. Brian C. O’Donnell, Regional Chief Counsel, Taryn
Jasner, Supervisory Attorney, Jordana Cooper, Special Assistant United States Attorney,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; M. Rhett
DeHart, Acting United States Attorney, Marshall Prince, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cynthia Ann Thomas appeals the magistrate judge’s order upholding the

administrative law judge’s (ALJ) denial of Thomas’ application for disability insurance

benefits. “In social security proceedings, a court of appeals applies the same standard of

review as does the district court. That is, a reviewing court must uphold the determination

when an ALJ has applied correct legal standards and the ALJ’s factual findings are

supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251,

267 (4th Cir. 2017) (cleaned up). “Substantial evidence is that which a reasonable mind

might accept as adequate to support a conclusion. It consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207

(4th Cir. 2015) (cleaned up). “In reviewing for substantial evidence, we do not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute our

judgment for that of the ALJ. Where conflicting evidence allows reasonable minds to differ

as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.”

Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (cleaned up).

       We have reviewed the record and discern no reversible error. The ALJ applied the

correct legal standards in evaluating Thomas’ claim for benefits, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the magistrate

judge’s decision upholding the denial of benefits. Thomas v. Comm’r of Soc. Sec. Admin.,

No. 4:19-cv-02877-TER (D.S.C. Feb. 25, 2021).           We dispense with oral argument




                                             2
because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3